                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


RHINO SHIELD GULF SOUTH, LLC                                       CIVIL ACTION
and JAMES M. REDMOND

v.                                                                 NO. 18-11247


RSUI GROUP, INC. and LANDMARK
AMERICAN INSURANCE COMPANY                                         SECTION “F”


                             ORDER AND REASONS

     Before the Court is RSUI Group, Inc. and Landmark American

Insurance Company’s motion to dismiss pursuant to Rule 12(b)(6),

or in the alternative, motion for more definite statement pursuant

to Rule 12(e).    For the reasons that follow, the motion to dismiss

is   GRANTED,    the    plaintiffs’         claims    are   DISMISSED     WITHOUT

PREJUDICE, and the plaintiffs are granted leave to file an amended

complaint   within      thirty   (30)       days     to   remedy    the   pleading

deficiencies identified in this Order and Reasons.

                                 Background

     This bad faith claims adjustment and legal malpractice suit

concerns a claim that an LLC’s insurers and counsel extracted

significant settlement contributions from the LLC’s members by

misrepresenting protections afforded under liability insurance

policies.

     Rhino Shield of Louisiana, LLC (“Rhino Shield LA”) is a

defunct limited liability company that dissolved in 2015.                    Prior

                                        1
to its dissolution, Rhino Shield LA allegedly obtained liability

insurance policies from RSUI Group, Inc. (“RSUI”) and Landmark

American Insurance Company (“Landmark”).       Issued to Rhino Shield

LA, these policies allegedly defined “insured” as follows:

           A limited liability company, you are an
           insured. Your members are also insureds, but
           only with respect to the conduct of your
           business.  Your managers are insureds, but
           only with respect to their duties as your
           managers.

     Between 2013 and 2017, former Rhino Shield LA customers filed

approximately nine lawsuits in Louisiana state court against the

company, as well as two of its members - Rhino Shield Gulf South,

LLC (“Rhino Shield GS”) and James M. Redmond.        According to Rhino

Shield GS and Redmond, the former customers asserted claims under

Louisiana law, “alleging liability covered by policies issued in

Louisiana by RSUI/Landmark to Rhino Shield LA.”

     The members further allege that their insurers - RSUI and

Landmark - and liability counsel - Brian T. Carr, APLC - would

respond   to   the   lawsuits   by   negotiating   settlements.   More

specifically, they allege that RSUI, Landmark, and Carr

           would misrepresent to Mr. Redmond that Rhino
           Shield GS (a solvent Florida entity owned by
           Mr. Redmond) and/or Mr. Redmond personally
           could be responsible for any judgment,
           verdict, and/or settlement of the lawsuits or
           claims referenced herein, essentially raising
           coverage defenses with Mr. Redmond personally
           and/or mispresenting and/or failing to inform
           Mr. Redmond of the liability protections


                                     2
            afforded him under corporate or bankruptcy
            laws.

Rhino Shield GS and Redmond further claim that RSUI/Landmark used

appointed liability counsel or adjusters to extract settlement

contributions       from     Redmond    and/or       Rhino   Shield       GS   by

misrepresenting that Redmond might face personal liability.

       On October 9, 2018, Rhino Shield Gulf South, LLC and James M.

Redmond filed suit in the Civil District Court for the Parish of

Orleans, asserting a claim of bad faith claims adjusting practices,

or in the alternative, fraud against RSUI Group, Inc. and Landmark

American Insurance Company, and a legal malpractice claim against

Brian T. Carr, APLC.         In their petition, the plaintiffs allege

that RSUI and Landmark violated their duties of good faith and

fair dealing under Louisiana law by misrepresenting the terms of

the policy to plaintiffs, failing to fully pay claims with third

parties    until    plaintiffs   made       contributions,   and    failing    to

appoint counsel to adequately defend them.               In the alternative,

the plaintiffs allege that RSUI and Landmark committed fraud by

misrepresenting to plaintiffs that they had a duty to contribute

to any settlement. Finally, the plaintiffs seek to recover damages

– including an estimated $115,062.11 allegedly extracted from them

- as    well   as   costs,   attorney’s      fees,   interest,     and   punitive

damages.




                                        3
     RSUI and Landmark timely removed the lawsuit to this Court on

November 20, 2018, invoking the Court’s diversity jurisdiction.

Thereafter, the plaintiffs moved to remand on the ground that Brian

T. Carr, APLC is a forum defendant, and defendant Carr moved to

dismiss the claims asserted against it pursuant to Rule 12(b)(6),

or in the alternative, for a more definite statement.   In its Order

and Reasons dated January 9, 2019, the Court denied the plaintiffs’

motion to remand and granted Carr’s motion to dismiss.     RSUI and

Landmark now move to dismiss the plaintiffs’ claims asserted

against them pursuant to Rule 12(b)(6), or in the alternative, for

a more definite statement pursuant to Rule 12(e).

                                I.

                                A.

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted.   Such a motion is rarely

granted because it is viewed with disfavor.   See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”        Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009) (citing Fed. R. Civ. P. 8).

                                4
“[T]he    pleading    standard     Rule       8   announces      does    not    require

‘detailed     factual    allegations,’        but       it   demands    more    than   an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Stated differently, Rule 8 “does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”                        Id. at

678-79.

       In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”                 See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012) (en banc)).           But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.       Id. at 502-03; see also Iqbal, 556 U.S. at 678

(“[W]e are not bound to accept as true a legal conclusion couched

as a factual allegation.”) (internal citations omitted).

       To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

(5th   Cir.   2009)     (quoting   Iqbal,         556    U.S.   at     678)    (internal

quotation marks omitted). “Factual allegations must be enough to

raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even

                                          5
if doubtful in fact).”         Twombly, 550 U.S. at 555 (citations and

footnote omitted).          “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable      inference    that   the       defendant    is    liable   for   the

misconduct alleged.”         Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”).       This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”    Id. at 679.        “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).           “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”                Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

                                        B.

     Federal Rule of Civil Procedure 12(e) permits a party to file

a motion for a more definite statement of the claims asserted

against it if the pleading “is so vague or ambiguous that the party

cannot reasonably prepare a response.”                However, a Rule “12(e)

motion    for    a   more    definite     statement       is    disfavored   [and]

                                          6
universally deemed appropriate only when the pleading addressed is

so vague that it cannot be responded to.”              Blanchard v. Lee, No.

13-220, 2013 U.S. Dist. LEXIS 116350, at *5 (E.D. La. Aug. 15,

2013) (Africk, J.) (quoting Prudhomme v. Proctor & Gamble Co., 800

F. Supp. 390, 396 (E.D. La. 1992)).            “Moreover, the Fifth Circuit

has cautioned . . . ‘that Rule 12(e) should not be used to . . .

requir[e] a plaintiff to amend his complaint which under Rule 8 is

sufficient to withstand a motion to dismiss.’”                  Id. (quoting

Mitchell v. E-Z Way Towers, Inc., 269 F.2d 126, 132 (5th Cir.

1959)).

                                      II.

                                      A.

     The plaintiffs claim that RSUI and Landmark engaged in bad

faith claims adjusting practices, in violation of La. R.S. §§

22:1973 and 22:1892, by misrepresenting terms of the policy to

them,   failing   to   fully    pay   claims    with   third   parties   until

plaintiffs made contributions, and failing to appoint counsel to

adequately defend them.        The plaintiffs allege in their petition:

     La. R.S. §’s 22:1973 and 22:1892, charge RSUI and
     Landmark with a duty of good faith and fair dealing to
     Plaintiffs, James M. Redmond and Rhino Shield GS, and
     explicitly prohibit the following activities:

          (1)   Misrepresenting pertinent facts or insurance
                policy provisions relating to any coverages at
                issue;
          (2)   Failing to pay claims within 30 days after
                satisfactory proof of loss;


                                       7
         (3)   Any other violations of any insurance adjusting
               statutes applicable to the facts asserted
               herein. 1




1   Actually, La. R.S. § 22:1973 provides, in part:

       A. An insurer . . . owes to his insured a duty of good
       faith and fair dealing. The insurer has an affirmative
       duty to adjust claims fairly and promptly and to make a
       reasonable effort to settle claims with the insured or
       the claimant, or both. Any insurer who breaches these
       duties shall be liable for any damages sustained as a
       result of the breach.
       B. Any one of the following acts, if knowingly committed
       or performed by an insurer, constitutes a breach of the
       insurer's duties imposed in Subsection A of this
       Section:
            (1) Misrepresenting pertinent facts or insurance
       policy provisions relating to any coverages at issue.
                                   . . .

       C. In addition to any general or special damages to
       which a claimant is entitled for breach of the imposed
       duty, the claimant may be awarded penalties assessed
       against the insurer in an amount not to exceed two times
       the damages sustained or five thousand dollars,
       whichever is greater. Such penalties, if awarded, shall
       not be used by the insurer in computing either past or
       prospective loss experience for the purpose of setting
       rates or making rate filings.

And La. R.S. § 22:1892(A)(1) stipulates:

       All insurers issuing any type of contract, other than
       those specified in R.S. 22:1811, 1821, and Chapter 10 of
       Title 23 of the Louisiana Revised Statutes of 1950, shall
       pay the amount of any claim due any insured within thirty
       days after receipt of satisfactory proofs of loss from
       the insured or any party in interest. The insurer shall
       notify the insurance producer of record of all such
       payments for property damage claims made in accordance
       with this Paragraph.

Emphasis added.
                                  8
The plaintiffs further allege that the RSUI and Landmark insurance

policies at issue define “insured” as follows:

          A limited liability company, you are an
          insured. Your members are also insureds, but
          only with respect to the conduct of your
          business.  Your managers are insureds, but
          only with respect to their duties as your
          managers.

     The defendants contend that dismissal is warranted because

the plaintiffs have failed to plausibly allege their entitlement

to relief under Louisiana’s bad faith insurance statutes.      The

Court agrees.

     Although the plaintiffs clearly allege in their petition that

Rhino Shield LA, as the entity to which the RSUI/Landmark policies

were issued, is an insured under those policies, Rhino Shield LA

is not a party to this lawsuit.     Moreover, the plaintiffs have

pled no facts regarding their right to assert claims against RSUI

and Landmark on behalf of Rhino Shield LA.    To the contrary, the

plaintiffs appear to concede in their opposition papers that “their

right to recover from Landmark and RSUI stems from their status as

‘insured’ by virtue of their association with Rhino Shield LA.”

     In this regard, the plaintiffs have not plausibly alleged in

their petition that they are insureds under any policy issued by

RSUI or Landmark with respect to any particular claim.   First, the

bare allegation that Rhino Shield GS and Redmond are insureds under

the RSUI and Landmark policies is a legal conclusion that need not


                                9
be   accepted    as    true    in     the   absence    of   factual    allegations

supporting it.     See Iqbal, 556 U.S. at 678 (“[W]e are not bound to

accept   as     true    a     legal    conclusion      couched    as   a   factual

allegation.”) (internal citations omitted).                 And the allegation in

their petition that “Rhino Shield GS and Mr. Redmond – as members

of the limited liability company Rhino Shield LA – were ‘insureds’

under the policy” fares no better.                    As previously noted, the

plaintiffs’ petition alleges that, under the RSUI and Landmark

policies, Rhino Shield LA’s “members are also insureds, but only

with respect to the conduct of [Rhino Shield LA’s] business.”

(emphasis added).        In the absence of any allegations concerning

the business of Rhino Shield LA or the claims asserted by its

former customers, the petition provides the Court with no basis to

infer that the plaintiffs are insureds with respect to any claim

previously brought against them or the company.

      Moreover, even if the plaintiffs had plausibly alleged their

status as insureds under the RSUI and Landmark policies, their

petition nonetheless fails to plead facts sufficient to establish

a statutory claim of bad faith insurance practices.                For instance,

the plaintiffs have not alleged which policy provision(s) were

allegedly misrepresented under La. R.S. § 22:1973(B)(1) or that

they submitted a proof of loss as is required under La. R.S. §

22:1892(A)(1).         Furthermore, as to their allegation that the

defendants violated their statutory duty of good faith and fair

                                            10
dealing   by    “failing     to    appoint      counsel      to   adequately    defend

plaintiffs,”     Louisiana        jurisprudence        has   recognized      that   “the

legislature did not intend . . . to impose additional penalties on

insurers that breached their contractual duty to defend.”                            See

Vaughn v. Franklin, 00-0291 (La. App. 1 Cir. 3/28/01); 785 So. 2d

79, 91 (citing Theriot v. Midland Risk Ins. Co., 95-2895 (La.

5/20/97); 964 So. 2d 184).            Accordingly, the plaintiffs have not

plausibly      alleged   a   statutory         claim    of   bad     faith   insurance

practices. 2

                                          B.

     In   the    alternative,       the   plaintiffs         claim    that   RSUI    and

Landmark committed fraud by misrepresenting that Redmond and Rhino

Shield GS could be personally liable for any judgments entered

against them or Rhino Shield LA.             Under Louisiana law, “[f]raud is

a misrepresentation or a suppression of the truth made with the

intention either to obtain an unjust advantage for one party or to

cause a loss or inconvenience to the other.”                      La. Civ. Code art.


2 To the extent that the plaintiffs also attempt to assert a breach
of contract claim, such efforts likewise fall short. As previously
discussed, the plaintiffs have not plausibly alleged their status
as insureds under any RSUI or Landmark policy. Furthermore, the
United States Court of Appeals for the Fifth Circuit has
consistently held that, “[t]o state a claim for breach of an
insurance contract under Louisiana law, a plaintiff must allege a
breach of a specific policy provision.” Louque v. Allstate Ins.
Co., 314 F.3d 776, 782 (5th Cir. 2002) (internal citations
omitted)).    Here, the petition neither alleges a breach of a
specific policy provision, nor identifies any particular policy
containing a provision that was allegedly breached.
                                          11
1953.     State law fraud claims, such as those alleged by the

plaintiffs     here,    are    subject       to    the     heightened       pleading

requirement set forth in Federal Rule of Civil Procedure 9(b).

Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338-39 (5th Cir.

2008).

     Under Rule 9(b), “a party must state with particularity the

circumstances constituting fraud.”            Fed. R. Civ. Proc. 9(b).            The

Fifth    Circuit    “‘interprets      Rule    9(b)    strictly,        requiring    a

plaintiff pleading fraud to specify the statements contended to be

fraudulent,    identify    the   speaker,         state    when    and    where    the

statements    were     made,   and    explain      why     the    statements      were

fraudulent.’”      Dorsey, 540 F.3d at 339 (quoting Herrmann Holdings

Ltd. v. Lucent Techs. Inc., 302 F.3d 552, 564-65 (5th Cir. 2002)).

In other words, “Rule 9(b) requires the complaint to set forth

‘the who, what, when, where, and how’ of the events at issue.”

Id. (quoting ABC Arbitrage Plaintiffs Grp. v. Tchuruk, 291 F.3d

336, 350 (5th Cir. 2002)).

     In this case, the plaintiffs have failed to satisfy Rule

9(b)’s heightened pleading requirement.                   The plaintiffs allege

that, between 2013 and 2017, claims adjusters of RSUI/Landmark and

appointed     liability    counsel     at     Brian       T.   Carr,     APLC   would

misrepresent to Redmond that Rhino Shield GS and/or Redmond could

personally    be   responsible       for    any   judgment,       verdict,      and/or

settlement and failed to inform him of the liability protections

                                       12
afforded him under corporate or bankruptcy laws that would have

personally shielded him from a judgment against Rhino Shield LA.

However,    their   petition   fails    to   identify    the   names   of   the

individuals who made the alleged misrepresentations, when – within

the span of a four-year period of time – the statements were made,

where they were made, or the specific substance of the fraudulent

representations.     Because the plaintiffs have failed to set forth

the “who, what, when, and where” of the alleged fraud, their

petition falls short of reaching Rule 9(b)’s heightened pleading

standard.     See ABC Arbitrage Plaintiffs Grp., 291 F.3d at 349

(“[T]he who, what, when, and where must be laid out before access

to   the   discovery   process   is     granted.”)      (internal   citations

omitted).

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the defendants’ motion to dismiss is GRANTED, the plaintiffs’

claims are DISMISSED WITHOUT PREJUDICE, and the plaintiffs are

granted leave to file an amended complaint within thirty (30) days

to remedy the pleading deficiencies identified in this Order and

Reasons.



                           New Orleans, Louisiana, February 5, 2019



                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE

                                       13
